DETAILED ACTION
This office action is responsive to the applicant’s response filed March 18, 2021.  The application contains claims 1, 3-11, 13-20, all examined and rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, 13-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 11, and 20 recites that “in response to the display view point moving to the second view point being completed … display the frames of the moving image of the second view point at the first reproduction speed”. Upon reviewing the specification examiner was able to find 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13-20 are rejected under pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Independent claims 1, 11, and 20 recites “control  the display to display the frames of the moving image of the second view point at the first reproduction speed sequentially without moving the display view point”.  It is unclear which display view point is the display view point referring to;  is it the first or second display point and how it will not change if the claim require the change of the first view point for the panorama moving image to a second view point.  For the purpose of prior art analysis, Examiner interpret the claim to require the ability to control he display to display the frames of the moving image of the second view point at the first reproduction speed sequentially without moving the second display view point. Dependent claims 3-10, 13-19 inherit the deficiency of the Independent claims therefore they are rejected; therefore they are rejected under similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 11, 13-16, and 20 are rejected under 5 U.S.C. 103 as being unpatentable over Jayaram et al. [US 2014/0270684 A1, hereinafter Jayaram] in view of https://www.businessinsider.com/youtube-keyboard-shortcuts-2015-10 Published on October 14, 2015 [hereinafter YouTube].

With regard to Claim 1,
Jayaram teach a display apparatus, comprising:
a display, an input unit comprising circuitry configured to receive a user input ([0006], “different aspect of the user interface allows the viewer to pause the video at any time, rewind, forward, play, skip to the start, skip forward or skip back within that buffer while the live feed continues to fill the buffer”); and 
a processor ([0045]) configured to:
display frames of a moving image of a first view point in a panorama moving image at a first reproduction speed sequentially without moving a display view point (Fig. 6, 302, Claim 1, [0006], [0020], “panoramic videos using user interface devices, while controlling the video time, playback speed, and playback direction globally across all panoramic video data in a synchronous manner”, [0022], “user interface that allows a viewer to control the video playback, such as choosing between play, pause, rewind and forward, and the speed of rewind or forward”);
in response to a user input for moving a display view point of the panorama moving image from the first view point to a second view point, display the frames of the moving image in the panorama moving image by changing the first reproduction speed to a second reproduction speed while moving the display view point of the panorama moving image from the first view point to the second view point (Fig. 6, 302-308, Fig. 8, Claim 1, “user interface module configured to allow a user to select the portion of the video in time to be viewed, the viewing speed (slow/normal/fast), the viewing direction (forward in time or backwards in time)”, [0022], “user interface that allows a viewer to control the video playback, such as choosing between play, pause, rewind and forward, and the speed of rewind or forward”, [0031], “Current Video Playback State—Possible values are Play, Pause, Fast Forward, Rewind, Live”, [0033], [0035], “Video Playback State Changed Event” [0059]-[0062], [0008]), and
control  the display to display the frames of the moving image of the second view point at the first reproduction speed sequentially without moving the display view point (Fig. 6, 302-308, Fig. 8, Claim 1, “user interface module configured to allow a user to select the portion of the video in time to be viewed, the viewing speed (slow/normal/fast), the viewing direction (forward in time or backwards in time)”, [0022], “user interface that allows a viewer to control the video playback, such as choosing between play, pause, rewind and forward, and the speed of rewind or forward”, [0031], “Current Video Playback State—Possible values are Play, Pause, Fast Forward, Rewind, Live”, [0033], [0035], “Video Playback State Changed Event”, [0059]-[0062], user can select play to return to the first speed and complete the interaction with the system).
Jayaram do not explicitly teach in response to the display view point moving to the second view point being completed.
YouTube teach in response to the display view point moving to the second view point being completed, control  the display to display the frames of the moving image of the second view point at the first reproduction speed sequentially without moving a the display view point (P.2-3, Pressing J rewind for 10 sec, left arrow key to rewind 5 seconds, system will resume playing from a previous point (second view point) upon reaching the requested second view (5 or 10 seconds earlier), “Press keys 1 through 9 to scrub along the video”).
Jayaram and YouTube are analogous art to the claimed invention because they are from a similar field of endeavor of playing videos and controlling the speed of the displayed content. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaram to include the ability to return to a first reproduction speed in response to the completion of moving to a second view point resulting in resolutions as disclosed by YouTube with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Jayaram as described above to make it much easier to use by providing the user with simple way to reach a specific scene and to return to previous play mode in response to reaching the scene through a single input which increase accuracy and save the user’s time and effort.

With regard to Claim 3,
Jayaram-YouTube teach the apparatus as claimed in claim 1, wherein the processor, in response to the display view point moving to the second view being completed being completed, is configured to control the display to display frames at the first reproduction speed from a frames of the panorama moving image immediately before changing to the second reproduction speed (Jayaram, Claim 1, “user interface module configured to allow a user to select the portion of the video in time to be viewed, the viewing speed (slow/normal/fast), the viewing direction (forward in time or backwards in time)”, [0022], “user interface that allows a viewer to control the video playback, such as choosing between play, pause, rewind and forward, and the speed of rewind or forward”, [0031], “Current Video Playback State—Possible values are Play, Pause, Fast Forward, Rewind, Live”, [0033], [0035], “Video Playback State Changed Event”, [0059]-[0062], YouTube, P.2-3, Pressing J rewind for 10 sec, left arrow key to rewind 5 seconds, system will resume playing from a previous point (second view point) upon reaching the requested second view (5 or 10 seconds earlier), “Press keys 1 through 9 to scrub along the video”).
With regard to Claim 4,
Jayaram-YouTube teach the apparatus as claimed in claim 1, wherein the second reproduction speed is one of: a pause and a reproduction speed which is slower than the first reproduction speed (Jayaram, Claim 1, “user interface module configured to allow a user to select the portion of the video in time to be viewed, the viewing speed (slow/normal/fast), the viewing direction (forward in time or backwards in time)”, Fig. 6, 302, Fig. 8, Claim 1, “user interface module configured to allow a user to select the portion of the video in time to be viewed, the viewing speed (slow/normal/fast)”, [0022], “user interface that allows a viewer to control the video playback, such as choosing between play, pause, rewind and forward, and the speed of rewind or forward”, [0031], “Current Video Playback State—Possible values are Play, Pause, Fast Forward, Rewind, Live”, [0033], [0035], “Video Playback State Changed Event”, [0059]-[0062], [0008], user can select play to return to the first speed and complete the interaction with the system).

With regard to Claim 5,
Jayaram-YouTube teach the apparatus as claimed in claim 1, wherein the processor is configured to control the display to display the panorama moving image at a second reproduction speed corresponding to a type of the received user input  (Jayaram, Claim 1, “user interface module configured to allow a user to select the portion of the video in time to be viewed, the viewing speed (slow/normal/fast), the viewing direction (forward in time or backwards in time)”, Fig. 6, 302, Fig. 8, Claim 1, “user interface module configured to allow a user to select the portion of the video in time to be viewed, the viewing speed (slow/normal/fast)”, [0022], “user interface that allows a viewer to control the video playback, such as choosing between play, pause, rewind and forward, and the speed of rewind or forward”, [0031], “Current Video Playback State—Possible values are Play, Pause, Fast Forward, Rewind, Live”, [0033], [0035], “Video Playback State Changed Event”, user can select play to return to the first speed and complete the interaction with the system).

With regard to Claim 6,
Jayaram-YouTube teach the apparatus as claimed in claim 1, wherein the processor, in response to a reproduction speed of the panorama moving image being changed, is configured to control the display to display information at the changed reproduction speed (Jayaram, Claim 1, “user interface module configured to allow a user to select the portion of the video in time to be viewed, the viewing speed (slow/normal/fast)”, as user switch to faster or slower speed the video frames will be displayed in the selected speed until the user switch to normal speed).
With regard to Claim 11,
Claim 11 is similar in scope to claim 1; therefore it is rejected under similar rationale.
With regard to Claim 13,
Claim 13 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regard to Claim 14,
Claim 14 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 15,
Claim 15 is similar in scope to claim 5; therefore it is rejected under similar rationale.
With regard to Claim 16,
Claim 16 is similar in scope to claim 6; therefore it is rejected under similar rationale.
With regard to Claim 20,
Claim 20 is similar in scope to claim 1; therefore it is rejected under similar rationale.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram et al. [US 2014/0270684 A1, hereinafter Jayaram] in view of https://www.businessinsider.com/youtube-keyboard-shortcuts-2015-10 Published on October 14, 2015 [hereinafter YouTube] in view of Grove et al. [US 9,451,328 B1, hereinafter Grove] 

With regard to Claim 7,
Jayaram-YouTube teach the apparatus as claimed in claim 1. 
Jayaram-YouTube do not explicitly teach in response to the user input being received, is configured to control the display to display a menu for changing a reproduction state of an image.
Grove teach wherein the processor, in response to the user interaction input being received, is configured to control the display to display a menu for changing a reproduction state of an image (Jayaram, Fig. 3-6, Col. 17, lines 29-41, “responsive to receiving the request, providing an interactive menu that enables a selection of a new playback speed”, “computing device may cause an interactive menu to display at the television or other type of graphical interface, which may enable a user to select changes to one or more parameters, such as a playback speed, associated with the playback of the program”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a menu for changing speed upon detecting user input. 
The motivation for the modification would have been to provide the user with a simple and easy way for changing display speed which will improve the user interaction experience with the device.
With regard to Claim 17,
Claim 17 is similar in scope to claim 7; therefore it is rejected under similar rationale.

Claims 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram et al. [US 2014/0270684 A1, hereinafter Jayaram] in view of https://www.businessinsider.com/youtube-keyboard-shortcuts-2015-10 Published on October 14, 2015 [hereinafter YouTube] in view of Warde [US 2005/0280701 A1, hereinafter Warde] further in view of Ware [US 5,583,652 A, hereinafter Ware]

With regard to Claim 8,
Jayaram-YouTube teach the apparatus as claimed in claim 1. Jayaram teach a reproduction speed of the panorama moving image being changed (Jayaram, Claim 1, “user interface module configured to allow a user to select the portion of the video in time to be viewed, the viewing speed (slow/normal/fast), the viewing direction (forward in time or backwards in time)”, Fig. 6, 302, Fig. 8, Claim 1, “user interface module configured to allow a user to select the portion of the video in time to be viewed, the viewing speed (slow/normal/fast)”, [0022], “user interface that allows a viewer to control the video playback, such as choosing between play, pause, rewind and forward, and the speed of rewind or forward”, [0031], “Current Video Playback State—Possible values are Play, Pause, Fast Forward, Rewind, Live”, [0033], [0035], “Video Playback State Changed Event”, user can select play to return to the first speed and complete the interaction with the system).
Jayaram-YouTube do not explicitly teach an audio output unit comprising audio output circuitry configured to output an audio signal corresponding to the panorama image. 
Wardell teach an audio output unit comprising audio output circuitry configured to output an audio signal ([0031], “remote computer 28 may also process the received monaural audio data using a processor and outputs the audio signal to one or more audio devices”) corresponding to the panorama image ([0021], “when a user changes his or her viewpoint in the meeting room using a 360° video camera, not only will what he or she sees be modified to reflect that change in viewpoint, but what he or she hears will also be modified to reflect a corresponding change in “listening point”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate audio signal with a panorama image. 
The motivation for the modification would have been to allows the remote participant to have an enhanced audio experience when hearing the audio generated at the image source (Wardell, [0008], “system that allows the remote participant have an enhanced audio experience when hearing the audio generated at the main meeting room”)
Jayaram-YouTube-Wardell do not explicitly teach in response to a reproduction speed being changed, is configured to control the audio output unit to output a predetermined sound or to control the audio output unit to output an audio signal corresponding to the changed reproduction speed.
Ware teach in response to a reproduction speed being changed, is configured to control the audio output unit to output a predetermined sound or to control the audio output unit to output an audio signal corresponding to the changed reproduction speed (Abstract, “providing user-controlled, continuous, synchronized variable-speed playback of a previously recorded digital audio/video presentation. The user directly controls the rate of playback and the audio and video remain synchronized. The audio is expanded or compressed using the time domain harmonic scaling method so that the pitch of the audio remains undistorted”, Col. 2-3, lines 65-5, “providing a system and method for allowing user-controlled, variable-speed synchronized playback of an existing, digitally-recorded audio/video presentation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate audio signal with different playback speeds. 
The motivation for the modification would have been to allow the user to cue the information based on either the audio or the video content, or both, and to slow down or speed up the rate of presentation and still perceive both the audio and the video (Col. 2, lines 57-61).
In other words Jayaram-YouTube teach the ability to display panoramic images in different speeds, while Wardell teach the ability to associate different audio with the different panoramic view points, and Ware teach the ability to associate sound signals with different display speeds to provide the user with an audio indication regarding the panoramic image display speed. 

With regard to Claim 18,
Claim 18 is similar in scope to claim 8; therefore it is rejected under similar rationale.

Claims 9-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram et al. [US 2014/0270684 A1, hereinafter Jayaram] in view of https://www.businessinsider.com/youtube-keyboard-shortcuts-2015-10 Published on October 14, 2015 [hereinafter YouTube] in view of EIM et al. [US 2017/0064374 A1, hereinafter EIM] 

With regard to Claim 9,
Jayaram-YouTube teach the apparatus as claimed in claim 1, wherein the processor is configured to control the display (Jayaram, [0005], “processing circuitry configured to create panoramic image data for panoramic videos”, [0056]).
Jayaram-YouTube do not explicitly teach to display UI information corresponding to a view point which is currently displayed.
EIM each to display UI information corresponding to a view point which is currently displayed ([0013], “controller that controls the display unit and the sensing unit displays a progress bar of a multi-view and a first frame corresponding to a first viewing angle area at a first time point from the multi-view video moves a time indicator displayed from a position on the progress bar corresponding to the first time point to a position corresponding to a second time point on the progress bar in response to a first input signal sensed on the progress bar”, [0257], “mobile terminal can display a progress bar corresponding to a multi-view video on the display unit. The progress bar may correspond to an interface for indicating such information as a length of the whole video, a currently played time and the like when the video is played”).
Jayaram-YouTube and EIM are analogous art to the claimed invention because they are from a similar field of endeavor of playing panoramic videos. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaram-YouTube to include the ability to display UI information corresponding to a view point which is currently displayed.
One of ordinary skill in the art would be motivated to modify Jayaram-YouTube as described above to provide a simple form of providing the user with information that make the user aware of view point time and location and the availability of different viewpoints which will facilitate the user interaction with the system and will help in navigating the displayed content (EIM, [0008]).

With regard to Claim 10,
Jayaram-YouTube teach the apparatus as claimed in claim 1, wherein the panorama moving image is a panorama moving image (Jayaram, [0020], “panoramic videos”)
Jayaram-YouTube do not explicitly panorama moving image having a view of 360°.
EIM teach panorama moving image is a panorama moving image panorama moving image having a view of 360° ([0010], “played among a video in which 360 degrees are captured”).
Jayaram-YouTube and EIM are analogous art to the claimed invention because they are from a similar field of endeavor of playing panoramic videos. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaram-YouTube to include the ability to play 360 panoramic moving images as disclosed by EIM with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Jayaram-YouTube as described above to allow a person viewing the panoramic video to select different portions of the scene in full 360 degree which will enrich the user experience and increase the user satisfaction.

With regard to Claim 19,
Claim 19 is similar in scope to claim 9; therefore it is rejected under similar rationale.

Claims 1, 3-6, 9-11, 13-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over MARZIPANO Tool (demos panoramic images), retrieved from http://www.marzipano.net/demos.html , available to the public as of 7 June 2015; retrieved via Internet Archive, 2 Pages (4-5), hereinafter MARZIPANO in view of MARZIPANO Tool (description, usage document) retrieved from http://www.marzipano.net/docs.html , available to the public as of 24 April 2015; retrieved via Internet Archive, 3 Pages (1-3), hereinafter MARZIPANO1

With regard to Claim 1,
MARZIPANO teach a display apparatus, comprising:
a display, an input unit comprising circuitry configured to receive a user input (see demonstration examples on Page s 4-5; particularly “Simple Tour” example of Jeronimos Monastery (Page 4 as illustrated by Page 6 shows detail of the user interface including navigation buttons at the bottom that accept user input allowing the movement between the different views), (Page 4 “using the latest version of Chrome or Firefox”), browsers run on computing devices that include input units); and 
a processor (MARZIPANO Tool run on computers browsers (Page 4 “using the latest version of Chrome or Firefox”) configured to:
display frames of a moving image of a first view point in a panorama moving image at a first reproduction speed sequentially without moving a display view point (Page 4, “Simple Tour, Simple responsive tour generated with the MARZIPANO Tool. Includes features such as hotspots and autorotate”, see demonstration examples on Page s 4-5, particularly “Simple Tour” example of Jeronimos Monastery (Page  5 as illustrated by Page  6 shows detail of the user interface including autorotate for the displayed image (upper right play button) in a predetermined speed (first reproduction speed))).
in response to a user input for moving a display view point of the panorama moving image from the first view point to a second view point, display the frames of the moving image in the panorama moving image by moving the display view point of the panorama moving image from the first view point to the second view point (see demonstration examples on Pages 4-5; particularly “Simple Tour” example of Jeronimos Monastery (Page 5 as illustrated by Page  6 shows the ability of computer to display panoramic images and allow the interaction with its control buttons to move between different viewpoints), and
in response to the display view point moving to the second view point being completed, control the display to display the frames of the moving image of the second view point sequentially without moving a the display view point (MARZIPANO, particularly “Simple Tour” example of Jeronimos Monastery (Page 6 shows detail of the user interface including navigation buttons at the bottom that allow moving between the different views, Page 4, “Simple Tour, Simple responsive tour generated with the MARZIPANO Tool. Includes features such as hotspots and autorotate”).
MARZIPANO show the ability to display a panoramic image in a first speed (autorotation using control play button at the upper right corner of the Page), and the ability to change the point of view of the display using the control navigation buttons displayed at the bottom. 
However, MARZIPANO do not explicitly teach changing the reproduction speed of the panorama image to a second reproduction speed, and in response to the display view point moving to the second view point being completed, control  the display to display the frames of the moving image of the second view point at the first reproduction speed.
MARZIPANO1 teach a display apparatus, comprising:
a display, an input unit comprising circuitry configured to receive a user input (“It processes your panoramas and generates a web application that can be deployed as-is or used as a boilerplate for a more complex application”, Viewer.startMovement() and Viewer.stopMovement() methods allow you to start and stop a movement manually”, Change view Page 2; // Stop any ongoing automatic movement, viewer.stopMovement();Change View The Scene.lookTo() method changes the view); and 
a processor configured to:
display frames of a moving image of a first view point in a panorama moving image at a first reproduction speed sequentially without moving a display view point (”Automatic movement and autorotate Viewer.setIdleMovement() defines a movement to be automatically started when the view has not changed for some amount of time”, “The autorotate() method creates an automatic rotation movement which can be used with the methods above”);
in response to a user input for moving a display view point of the panorama moving image from the first view point to a second view point (Change view Page 2; // Stop any ongoing automatic movement, viewer.stopMovement();Change View The Scene.lookTo() method changes the view by performing a tweening animation), display the frames of the moving image in the panorama moving image by changing the first reproduction speed to a second reproduction speed while moving the display view point of the panorama moving image from the first view point to the second view point “var destinationViewParameters = {var options={transitionDuration: 2000}, scene.lookTo(destinationViewParameters, options);” Change view Page 2; Change View The Scene.lookTo() method changes the view), and
		in response to the display view point moving to the second view point being completed, control  the display to display the frames of the moving image of the second view point at the first reproduction speed sequentially without moving a the display view point (as the user select the Change View The Scene.lookTo() method to change the view, the system will display a new frame of the frame of the panorama image that was not previously displayed and it will be displayed at a first speed once the second view point is reached and there is no further input detected which is determined when there is no user interaction detected for a predetermined time 3s as shown in MARZIPANO1 method viewer.setIdleMovement, Page 2, “//Autorotate will start after 3s of idle time, viewer.setIdleMovement (3000, autorotate)”)).
		Examiner notes that the source code allow changing the “Change View” transition speed by modifying the method “scene.lookTo(destinationViewParameters, options)” duration variable “var options = {transitionDuration: 2000}”, where the duration variable will change the reproduction speed as the movement from the first view point to the second view point is associated with the time available for conducting the transition between the viewpoints, and as the transition time decrease the speed will increase.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use MARZIPANO1 ability to navigate display panoramic images using different speeds for transition between the different view point before returning to a normal display speed once the transition is over.  
The motivation for the modification would have been to allow the user to display different views of panoramic images in different speeds based on the user interest which will improve the user experience and save his time by allowing fast forward to the views that the user is interested in.

With regard to Claim 3,
MARZIPANO-MARZIPANO1 teach the apparatus as claimed in claim 1, wherein the processor, in response to the display view point moving to the second view point being completed, is configured to control the display to display frames at the first reproduction speed from a frames of the moving panorama image immediately before changing to the second reproduction speed (as the user select the rewind icon displayed at the control menu at the button of the screen, the system will display a frame of the frame of the panorama image that was previously displayed at the first reproduction speed that was immediately before the second reproduction speed in the first speed once the user reach the second view which is determined when there is no user interaction for a predetermined time after reaching the second view(user submitted specification [0116]), clearly illustrated in the demonstration see demonstration examples on Page s 4-6; MARZIPANO, particularly “Simple Tour” example of Jeronimos Monastery (Page 6 shows detail of the user interface including navigation buttons at the bottom that allow moving between the different views, MARZIPANO1, Page 2, “// Autorotate will start after 3s of idle time, viewer.setIdleMovement(3000, autorotate)”).

With regard to Claim 4,
MARZIPANO-MARZIPANO1 teach the apparatus claimed in claim 1, wherein the second reproduction speed is one of: a pause (MARZIPANO1, Page 2, “The Viewer.startMovement() and Viewer.stopMovement() methods allow you to start and stop a movement (Pause) manually” // Stop any ongoing automatic movement, viewer.stopMovement()) and a reproduction speed which is slower than the first reproduction speed (MARZIPANO1, Page 2, “The Viewer.startMovement() and Viewer.stopMovement() methods allow you to start and stop a movement (Pause) manually” // Stop any ongoing automatic movement, viewer.stopMovement(), “scene.lookTo(destinationViewParameters, options)” duration variable “var options = {transitionDuration: 2000}”).
		Examiner notes that the source code allow changing the “Change View” transition speed by modifying the method “scene.lookTo(destinationViewParameters, options)” duration variable “var options = {transitionDuration: 2000}”, where the duration variable will change the reproduction speed as the movement from the first view point to the second view point is associated with the time available for conducting the transition between the viewpoints, and as the transition time increase the speed will decrease.

With regard to Claim 5,
MARZIPANO-MARZIPANO1 teach the apparatus as claimed in claim 1, wherein the processor is configured to control the display to display the panorama moving image at a second reproduction speed corresponding to a type of the received user input (MARZIPANO1, Page 2, “Automatic movement and autorotate”, The Viewer.startMovement() and Viewer.stopMovement() methods allow you to start and stop a movement manually, Change view Page 2; Change View The Scene.lookTo() method changes the view, “var destinationViewParameters = {var options={transitionDuration: 2000}, scene.lookTo(destinationViewParameters, options)”).

With regard to Claim 6,
MARZIPANO-MARZIPANO1 teach the apparatus as claimed in claim 1, wherein the processor, in response to a reproduction speed of the panorama moving image being changed, is configured to control the display to display information at the changed reproduction speed (system display intermediate frames between two images (key frames), to give the appearance that the first image evolves smoothly into the second image (tweening animation), MARZIPANO1, Change view Page 2; Change View “The Scene.lookTo() method changes the view by performing a tweening animation”, and that is clearly illustrated in the demonstration see demonstration examples on Page s 4-6; particularly “Simple Tour” example of Jeronimos Monastery (Page v6 shows detail of the user interface including navigation buttons at the bottom that allow moving between the different views in a speed higher than the autorotation normal speed).

With regard to Claim 9,
MARZIPANO-MARZIPANO1 teach the apparatus as claimed in claim 1, wherein the processor is configured to control the display to display UI information corresponding to a view point which is currently displayed (MARZIPANO1, Page 2: Hotspots are DOM elements which are positioned at a fixed point in the panorama, so that their position on the screen changes when the scene view changes. Hotspots are associated with a scene and are automatically displayed with that scene. See Page 5 demonstration showing information relating to specific point of interest using hotspot; see Page 6 (different view of same demonstration) showing the “information” hotspot near the center of the image for Jeronimos Monastery).
With regard to Claim 10,
MARZIPANO-MARZIPANO1 teach the apparatus as claimed in claim 1, wherein the panorama moving image is a panorama moving image having a view of 360 ° (MARZIPANO, Page 4-6, different demos show 360° panorama images as “360° image”).

With regard to Claim 11,
Claim 11 is similar in scope to claim 1; therefore it is rejected under similar rationale.
With regard to Claim 13,
Claim 13 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regard to Claim 14,
Claim 14 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 15,
Claim 15 is similar in scope to claim 5; therefore it is rejected under similar rationale.
With regard to Claim 16,
Claim 16 is similar in scope to claim 6; therefore it is rejected under similar rationale.
With regard to Claim 19,
Claim 19 is similar in scope to claim 9; therefore it is rejected under similar rationale.
With regard to Claim 20,
Claim 20 is similar in scope to claim 1; therefore it is rejected under similar rationale.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MARZIPANO Tool (demos panoramic images), retrieved from http://www.marzipano.net/demos.html, available to the public as of 7 June 2015; retrieved via Internet Archive, 2 Pages (4-5), hereinafter MARZIPANO) in view of MARZIPANO Tool (description, usage document) retrieved from http://www.marzipano.net/demos.html, available to the public as of 24 April 2015; retrieved via Internet Archive, 3 Pages (1-3), hereinafter MARZIPANO in view of Grove et al. [US 9,451,328 B1, hereinafter Grove] 

With regard to Claim 7,
		MARZIPANO-MARZIPANO1 teach the apparatus as claimed in claim 1, wherein the processor, in response to a user input being received, is configured to control the display to display a menu (MARZIPANO, See Page  3, “simple tour” a menu of options is displayed and hidden by selecting the displayed arrow at the upper left corner of the screen), changing a reproduction state of the panorama image ,MARZIPANO1, “The Viewer.startMovement() and Viewer.stopMovement() methods allow you to start and stop a movement (Pause) manually” // Stop any ongoing automatic movement, viewer.stopMovement()). 
MARZIPANO-MARZIPANO1 do not explicitly teach display a menu for changing speed.
Grove teach wherein the processor, in response to the user input being received, is configured to control the display to display a menu for changing a reproduction state of an image (Fig. 3-6, Col. 17, lines 29-41, “responsive to receiving the request, providing an interactive menu that enables a selection of a new playback speed”, “computing device may cause an interactive menu to display at the television or other type of graphical interface, which may enable a user to select changes to one or more parameters, such as a playback speed, associated with the playback of the program”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a menu for changing speed upon detecting user input. 
The motivation for the modification would have been to provide the user with a simple and easy way for changing display speed which will improve the user interaction experience with the device.

With regard to Claim 17,
Claim 17 is similar in scope to claim 7; therefore it is rejected under similar rationale.

Claims 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MARZIPANO Tool (demos panoramic images), retrieved from http://www.marzipano.net/demos.html, available to the public as of 7 June 2015; retrieved via Internet Archive, 2 Pages (4-5), hereinafter MARZIPANO) in view of MARZIPANO Tool (description, usage document) retrieved from http://www.marzipano.net/demos.html, available to the public as of 24 April 2015; retrieved via Internet Archive, 3 Pages (1-3), hereinafter MARZIPANO1 in view of Warde [US 2005/0280701 A1, hereinafter Warde] further in view of Ware [US 5,583,652 A, hereinafter Ware]

With regard to Claim 8,
MARZIPANO-MARZIPANO1 teach the apparatus as claimed in claim 1. MARZIPANO-MARZIPANO1 teach a reproduction speed of the panorama moving image being changed (“It processes your panoramas and generates a web application that can be deployed as-is or used as a boilerplate for a more complex application”, “var destinationViewParameters = {var options={transitionDuration: 2000}, scene.lookTo(destinationViewParameters, options);” Change view Page 2; Change View The Scene.lookTo() method changes the view).
Examiner notes that the source code allow changing the “Change View” transition speed by modifying the method “scene.lookTo(destinationViewParameters, options)” duration variable “var options = {transitionDuration: 2000}”, where the duration variable will change the reproduction speed as the movement from the first view point to the second view point is associated with the time available for conducting the transition between the viewpoints, and as the transition time decrease the speed will increase.
MARZIPANO-MARZIPANO1 do not explicitly teach an audio output unit comprising audio output circuitry configured to output an audio signal corresponding to the panorama image. 
Wardell teach an audio output unit comprising audio output circuitry configured to output an audio signal ([0031], “remote computer 28 may also process the received monaural audio data using a processor and outputs the audio signal to one or more audio devices”) corresponding to the panorama image ([0021], “when a user changes his or her viewpoint in the meeting room using a 360° video camera, not only will what he or she sees be modified to reflect that change in viewpoint, but what he or she hears will also be modified to reflect a corresponding change in “listening point”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate audio signal with a panorama image. 
The motivation for the modification would have been to allows the remote participant to have an enhanced audio experience when hearing the audio generated at the image source (Wardell, [0008], “system that allows the remote participant have an enhanced audio experience when hearing the audio generated at the main meeting room”)
MARZIPANO-MARZIPANO1-Wardell do not explicitly teach in response to a reproduction speed being changed, is configured to control the audio output unit to output a predetermined sound or to control the audio output unit to output an audio signal corresponding to the changed reproduction speed.
Ware teach in response to a reproduction speed being changed, is configured to control the audio output unit to output a predetermined sound or to control the audio output unit to output an audio signal corresponding to the changed reproduction speed (Abstract, “providing user-controlled, continuous, synchronized variable-speed playback of a previously recorded digital audio/video presentation. The user directly controls the rate of playback and the audio and video remain synchronized. The audio is expanded or compressed using the time domain harmonic scaling method so that the pitch of the audio remains undistorted”, Col. 2-3, lines 65-5, “providing a system and method for allowing user-controlled, variable-speed synchronized playback of an existing, digitally-recorded audio/video presentation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate audio signal with different playback speeds. 
The motivation for the modification would have been to allow the user to cue the information based on either the audio or the video content, or both, and to slow down or speed up the rate of presentation and still perceive both the audio and the video (Ware, Col. 2, lines 57-61).
In other words MARZIPANO-MARZIPANO1 teach the ability to display panoramic images in different speeds, while Wardell teach the ability to associate different audio with the different panoramic view points, and Ware teach the ability to associate sound signals with different display speeds to provide the user with an audio indication regarding the panoramic image display speed. 

With regard to Claim 18,
Claim 18 is similar in scope to claim 8; therefore it is rejected under similar rationale.

Response to Arguments
Applicant argue that Jayaram does not disclose the ability to change the reproduction speed in association with the movement of view point.
Examiner respectfully disagrees,
Jayaram disclose the argued limitation see at least the ability to move from a first view point to a second view point in different speed using different controls See at least Fig. 6, 302-306, Fig. 8, Claim 1, “user interface module configured to allow a user to select the portion of the video in time to be viewed, the viewing speed (slow/normal/fast), the viewing direction (forward in time or backwards in time)”, ¶22, ¶31, “Current Video Playback State—Possible values are Play, Pause, Fast Forward, Rewind, Live”, ¶33, ¶35, “Video Playback State Changed Event”. Examiner further rely on YouTube to teach the ability to switch to a previous production speed upon reaching a second view point See YouTube Pressing J rewind for 10 sec, left arrow key to rewind 5 seconds, system will resume playing from a previous point (second view point) upon reaching the requested second view (5 or 10 seconds earlier), “Press keys 1 through 9 to scrub along the video”.
Jayaram and YouTube are analogous art to the claimed invention because they are from a similar field of endeavor of playing videos and controlling the speed of the displayed content. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaram to include the ability to return to a first reproduction speed in response to the completion of moving to a second view point resulting in resolutions as disclosed by YouTube with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Jayaram as described above to make it much easier to use by providing the user with simple way to reach a specific scene and to return to previous play mode in response to reaching the scene through a single input which increase accuracy and save the user’s time and effort.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Korean Patent number 2002-0003054 to Inventor KWON O JIN. 
KWON O JIN teach the ability to display moving panoramic images in different reproduction speeds based on user input See at least Abstract, “ panoramic video display method, and more particularly, to play, stop, preview, and the like, which are used in a conventional analog video display method during service or display of digital video. Digital video in addition to nine modes: review, fast-forward, fast-backward, rewind, pause, and slow-motion” and Page 3, ¶2
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285.  The examiner can normally be reached on Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2142